DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 89, 92, 94-95, 97, 99, 101, and 103-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20120253249), cited previously, in view of Baumgartner et al. (US 20180296845), cited previously.
Regarding claim 89, Wilson discloses an implantable assembly (Section 0054, neuroprosthesis such that the overall small size of the device is suitable for partial or full subcutaneous implantation in a subject. A neuroprosthesis can be made fully or partially implantable) comprising a control module 1101 operably connected to at least one communication channel (section 0040, apnea monitoring and detection module 1104 
However Wilson does not disclose a non-implantable assembly configured to be worn by a subject, the non-implantable assembly comprising: a power amplifier module configured to generate a wireless power signal; a communication module configured to provide at least one communication channel between an implantable assembly and an external computing device. Baumgartner discloses a non-implantable assembly 201 configured to be worn by a subject (Fig. 2, section 0003, these systems comprise an external, body worn, unit), the non-implantable assembly comprising: a power amplifier module 209 configured to generate a wireless power signal; a communication module 208 configured to provide at least one communication channel between an implantable assembly 202 and an external computing device 211 (Fig. 2, section 0022, The external unit comprises a coil, a RF generating module connected to the coil for generating and output a RF-signal to the coil for inductive power and/or data transfer to the implantable neural stimulator unit during normal operation mode. The controller may be configured to repeatedly measure the electrical parameter with the measurement unit , determine with the comparator a change of the electrical parameter in relation to the stored electrical parameter and switch the controller into a corrective action mode when the change exceeds a threshold and otherwise modify the stored electrical parameter by the measured electrical parameter), This allows for proper operation and control of an implant neural stimulator from an external non-implantable assembly. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Wilson by adding non-implantable assembly configured to be worn 
Regarding claim 92, Wilson in view of Baumgartner, specifically Baumgartner discloses wherein the external computing device is configured to provide a user interface for receiving user input to control the implantable assembly (Fig. 2, section 0022, The external unit comprises a coil, a RF generating module connected to the coil for generating and output a RF-signal to the coil for inductive power and/or data transfer to the implantable neural stimulator unit during normal operation mode. The controller may be configured to repeatedly measure the electrical parameter with the measurement unit. Determine with the comparator a change of the electrical parameter in relation to the stored electrical parameter and switch the controller into a corrective action mode when the change exceeds a threshold and otherwise modify the stored electrical parameter by the measured electrical parameter). This allows for proper operation and control of an implant neural stimulator from an external non-implantable assembly.
Regarding claim 94, Wilson in view of Baumgartner, specifically Wilson discloses the wireless power signal (section 0043, 0054, Neuroprosthesis may use a transcutaneous energy transfer system). However Wilson does not specifically state that it is accomplished using magnetic resonance coupling. Baumgartner discloses the wireless power transfer is accomplished using magnetic resonance coupling (section 0003, external unit may communicate and transfer power transcutaneously to the implantable neuro stimulator unit via an RF-signal over inductive coupled coils. The coils are in close proximity to each other with usually only the skin of the patient in 
Regarding claim 95, Wilson in view of Baumgartner, specifically Baumgartner discloses the wireless power transfer is accomplished using near-field magnetic inductive coupling (section 0003, external unit may communicate and transfer power transcutaneously to the implantable neuro stimulator unit via an RF-signal over inductive coupled coils. The coils are in close proximity to each other with usually only the skin of the patient in between and aligned to each other for example with a magnet in the center of the coil). This allow for the implanted device to still have power source to charge without surgery to replace the power source when power is depleted.
Concerning claim 97, Wilson in view of Baumgartner specifically Baumgartner discloses he control module comprises analog front-end circuitry, a bi-directional telemetry component for exchanging data with the non-implantable assembly over the at least one communication channel, and stimulation generation circuitry, for triggering the generation of electric stimulation signal (section 0022, The external unit may further comprise a measurement unit connected to the coil for measurement of an electrical parameter at the coil and a controller connected to the measurement unit comprising a comparator and a storage for storing the electrical parameter measured by the 
Concerning claim 99, Wilson discloses monitoring biomodulation data generated by an electrode of the implantable assembly, the biomodulation data indicating one or more of a pH level, a temperature, and a respiratory condition of the subject (section 0014, 0062, the respiratory signal may comprise a signal derived from a neural electrode, external sensor, or implanted sensor indicating at least one of temperature, blood pH, Sensors that transduce respiratory-related signals. Respiratory-related variables that may be monitored, Respiratory-related variables that may be monitored to compute the IRA include: blood pH, airway temperature); wirelessly transmitting the condition measurement to a control module of an implantable assembly, the control module implanted within the subject remote from the electrode and operably connected to at least one communication channel configured to receive the condition measurement (section 0040, apnea monitoring and detection module 1104 provides information about the respiratory activity of the subject, reports sleep apnea events and/or allows remote modification of various criteria/thresholds through a communication link such as, for example, a radio frequency or infrared link), the control module comprising a processor unit to process the condition measurement sensed via the at least one communication channel (section 0037, a signal conditioning module, an apnea monitoring and detection module); determining a condition exists based at least in part on the condition measurement; and delivering an electrical stimulation configured to affect a reflex (section 0014, sensing a respiratory signal in a subject; detecting apnea based on the respiratory signal; when apnea is detected, triggering the delivery of a swallow stimulus 
However Wilson does not specifically disclose providing a wireless power signal to an implantable assembly, wherein: the wireless power signal is generated by a power amplifier module of a non-implantable assembly that is worn by a subject, the wireless power signal is received by one or more receiving coils of the implantable assembly and processed by a voltage regulator to select a supply voltage for a power signal for the implantable assembly,  the non-implantable assembly comprises a communication module configured to provide at least one communication channel between an implantable assembly and an external computing device, and wherein the implantable assembly comprises a power management module comprising (i) one or more receiving coils to receive the wireless power signal from the non-implantable assembly and (ii) a voltage regulator to process the wireless power signal and select a supply voltage for the power signal for the implantable assembly. Baumgartner discloses providing a wireless power signal to an implantable assembly, wherein: the wireless power signal is generated by a power amplifier module of a non-implantable assembly that is worn by a subject (Fig. 2, section 0003, these systems comprise an external, body worn, unit), the wireless power signal is received by one or more receiving coils of the implantable assembly and processed by a voltage regulator to select a supply voltage for a power signal for the implantable assembly,  the non-implantable assembly comprises a communication module configured to provide at least one communication channel between an implantable assembly and an external computing device, and wherein the 
Regarding claim 101, Wilson discloses wirelessly transferring the biomodulation data to the non-implantable assembly; processing the biomodulation data by the non-implantable assembly; and transmitting a command to the implantable assembly to generate an output to deliver the electrical stimulation signal (Fig. 3, section 0043, The therapy control module may optionally allow remote selection and/or modification of the stimulation strategies and stimulation parameters through wireless a communication link such as, for example, a radio frequency (RF) or infrared (IR) link).
With respect to claim 103, Wilson discloses providing the wireless power signal to the implantable assembly by charging, based on the wireless power signal, a rechargeable battery of the implantable assembly (section 0043, Neuroprosthesis may use a transcutaneous energy transfer system).

Concerning claim 105, Wilson discloses the at least one communication channel comprises a wired lead 1133, 1135, 1237 (section 0037, 0044, A lead connects the electrode to the control unit and signal conditioning module, stimulation output device is an electrode operatively coupled to stimulation module via a lead).
With respect to claim 106, Wilson discloses the at least one communication channel comprises a wireless communication channel (Fig. 3, section 0043, The therapy control module may optionally allow remote selection and/or modification of the stimulation strategies and stimulation parameters through wireless a communication link such as, for example, a radio frequency (RF) or infrared (IR) link).
Claims 91, 193, and 194 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wilson (US 20120253249) in view of Baumgartner et al. (US 20180296845), cited previously, as applied to claims 89 and 99 above, and further in view of Yoo et al (US 20150148878), cited previously.
Concerning claim 91, Wilson in view of Baumgartner discloses the invention substantially as claimed however does not show the electrical stimulation comprises 
Regarding claims 193 and 194, Wilson in view of Baumgartner, specifically Wilson discloses the reflex comprises a laryngospasm (Section 0089, flow rate is fixed and stimulus duration changed between successive stimuli until threshold is determined. The resulting stimulus volumes are calculated as flow X duration. Stimuli are delivered in discrete bursts between successive inspirations. Threshold events are defined as laryngeal reflex). 
However Wilson does not disclose the electric stimulation signal is configured to prevent at least one of sudden unexplained death from epilepsy (SUDEP) or sudden infant death syndrome (SIDS) due, at least in part, to the laryngospasm. Yoo discloses the electric stimulation signal is configured to prevent at least one of sudden unexplained death from epilepsy (SUDEP) or sudden infant death syndrome (SIDS) due, at least in part, to the laryngospasm (Section 0288, electrical stimulation of peripheral nerves that are located in relative close proximity to the skin surface. Some examples of suitable anatomical targets include the, recurrent laryngeal nerve, nerve targets can be used to treat epilepsy). This allows for proper stimulation to be delivered 
Response to Arguments
Applicant’s arguments with respect to claim(s) 89, 91-92, 94-95, 97, 99, 101, 103-106,193, and 194 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792